Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-15-00288-CV

                                      Eduardo BENAVIDES,
                                            Appellant

                                                  v.

                                         Julia BENNETT,
                                              Appellee

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-16084
                             Honorable Larry Noll, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

        Appellant is indigent; therefore, costs of appeal are assessed against the party that incurred
them.

        SIGNED October 14, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice